DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
A control unit is first annotated as 3 on Pg. 4, line 25 of the specification
The control unit is later annotated as 11 on Pg. 5, line 5 of the specification
Appropriate correction is required.


Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of line number annotation “5” and “10”. The line numbers are misleading because they stem from the line number of the page, not the line number of the abstract paragraph. The examiner suggests removing line number annotations from the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a control unit in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification show that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a control unit controls a flow rate of the heating medium flowing in the suction side piping, the discharge side piping, and the connection piping [Pg. 4, line 25-Pg. 5, line 1]… The first valve, the second valve, the third valve, and the fourth valve are automatic valves operated using an electric motor or an air pressure, for example, and are controlled to be opened or closed or have an intermediate opening degree therebetween by a control unit [Pg. 8, lines 12-17]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the first valve, the second valve, the third valve, and the fourth valve. MPEP 2173.05(g) requires the particular structure, materials or steps that accomplish a function be recited to indicate the scope of the subject matter claimed. The claim, as written, does not recite sufficient structure to perform the claimed function wherein a control unit “…controlls a flow rate of the heating medium flowing in the suction side piping, the discharge side piping, and the connection piping, wherein the control unit alternatively connects the first compressor or the second compressor to the suction side piping and the discharge side piping or connects the first compressor and the second compressor in series between the suction side piping and the discharge side piping and performs control such that the flow rate of the heating medium suctioned into the second compressor connected in series becomes higher than the flow rate of the heating medium discharged from the first compressor.” A review of the specification indicate that these valves are used in order to perform the claimed function [Pg. 8, lines 3-15]. Thus, Claims 2-8 are rejected upon depending from a rejected claim.

	Regarding Claim 3, the recitation of “...wherein the control unit further controls the flow rate of the heating medium flowing in the return piping,” renders the claim unclear.  For example, it is unclear as to what structure performs the recited function.  MPEP 2173.05(g) requires the particular structure, materials or steps that accomplish a function be recited to indicate the scope of the subject matter claimed.
	Regarding Claim 4, the recitation of “...wherein the control unit further performs control such that the bypass piping is opened or closed.,” renders the claim unclear.  For example, it is unclear as to what structure performs the recited function.  MPEP 2173.05(g) requires the particular structure, materials or steps that accomplish a function be recited to indicate the scope of the subject matter claimed.

	Regarding Claim 8, the recitation of “An air conditioner comprising: the heating medium compression apparatus according to claim 1,” renders the claim unclear. For example, the claim does not reference its dependencies at the beginning of the claim.  MPEP 1824 6.4(a) requires that a claim which includes all the features of one or more other claims shall do so by a reference, if possible at the beginning, to the other claim or claims and shall then state the additional features claimed. To remedy, the examiner suggests rewriting the claim in the following format:
	“The heating medium compression apparatus according to claim 1, further including an air conditioner, wherein the air conditioner comprises…”






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perevozchikov (US 20160258656 A1).


    PNG
    media_image1.png
    638
    700
    media_image1.png
    Greyscale







Regarding Claim 1, Perevozchikov teaches a heating medium compression apparatus [710; Fig. 4] comprising:
a first compressor [712] and a second compressor [714] that compress a heating medium [¶ 0004];
a suction side piping [732] and a discharge side piping [730] that connect the first compressor and the second compressor to a heat exchanger [716, 720];
a connection piping [733] that connects a discharge side of the first compressor and a suction side of the second compressor in series [¶ 0079; Fig. 5; apparent from inspection]; and
a control unit [not shown; ¶ 0015-0016] that controls a flow rate of the heating medium flowing in the suction side piping, the discharge side piping, and the connection piping [¶ 0016; the control module may control the operation of the low-side and/or high-side compressors, thus altering the flow rate].,
wherein the control unit alternatively connects the first compressor or the second compressor to the suction side piping and the discharge side piping or connects the first compressor [712] and the second compressor [714] in series between the suction side piping [732] and the discharge side piping [730] and performs control such that the flow rate of the heating medium suctioned into the second compressor connected in series becomes higher than the flow rate of the heating medium discharged from the first compressor [¶ 0084].


Regarding Claim 2, Perevozchikov teaches the heating medium compression apparatus according to claim 1 above and Perevozchikov teaches wherein a maximum capacity of the second compressor is at least greater than or equal to a maximum capacity of the first compressor [¶ 0014; Perevozchikov teaches that the discharge chamber of the high-side compressor and the suction chamber of the low-side compressor are at substantially equal pressures when both compressors are operating at approximately 100% capacity, therefore the maximum capacity of the second compressor is greater than or equal to the first compressor capacity].

Regarding Claim 8, Perevozchikov teaches an air conditioner [710; Fig. 5] comprising:
the heating medium compression apparatus according to claim 1 above; and
Perevozchikov teaches a heat exchanger [716] that performs heat exchange between the heating medium supplied from the heating medium compression apparatus and atmospheric air [¶ 0078; Fig. 5; It is inherent that the heat exchanger performs heat exchange with the atmospheric air because it is apparent from inspection that the heat exchanger only interacts with the heating medium supplied by the heating medium compression apparatus. Therefore, the other medium in which the heat exchanger exchanges heat must inherently be atmospheric air].



Regarding Claim 9, Perevozchikov teaches a heating medium compression method for controlling a flow rate of a heating medium to a heat exchanger [716] by connecting a first compressor [712] and a second compressor [714] compressing the heating medium to the heat exchanger alternatively or in series [¶ 0078-0079], the heating medium compression method comprising:
performing control [via control module (not shown); ¶ 0015-0016; the control module may control the operation of the low-side and/or high-side compressors, thus altering the flow rate] such that the flow rate of the heating medium suctioned into the second compressor becomes higher than the flow rate of the heating medium discharged from the first compressor in a state in which the first compressor and the second compressor are connected in series [via line 733] between a suction side piping [732] and a discharge side piping [730] [Fig. 5; ¶ 0082-0084].









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perevozchikov as applied to claim 1 above, and further in view of Werlen (US 20200041071 A1).

    PNG
    media_image2.png
    768
    537
    media_image2.png
    Greyscale


Regarding Claim 3, Perevozchikov teaches the heating medium compression apparatus according to claim 1 above but Perevozchikov does not further teach comprising a return piping that connects a discharge side and the suction side of the second compressor to each other, wherein the control unit further controls the flow rate of the heating medium flowing in the return piping.
However, Werlen teaches a refrigeration system [Figs. 1, 3, 4] comprising a compressor [8], a bypass conduit [13] and a bypass regulating valve [15], wherein the bypass conduit comprises an upstream end connected to the outlet of the compressor and a downstream end connected to the upstream end of the compressor [¶ 0068]. The system also comprises a controller [21] connected to the bypass valve [15] to control the flow of refrigerant flowing into the bypass conduit [¶ 0077]. Werlen teaches that this system helps oil return and prevents liquid refrigerant accumulation in the return line of the refrigerant cooling loop, thus improving the system [¶ 0076].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Perevozchikov to have a return piping that connects a discharge side and the suction side of the second compressor to each other, wherein the control unit further controls the flow rate of the heating medium flowing in the return piping, in view of the teachings of Werlen, to help oil return and prevent liquid refrigerant accumulation in the return line, thus improving the system [¶ 0076].


Regarding Claim 4, Perevozchikov teaches the heating medium compression apparatus according to claim 1 above and Perevozchikov further teaches comprising a bypass piping [701, 731, 702] that connects the suction side piping [732] and the connection piping [733] to each other.
While Perevozchikov does not explicitly state that the control unit further performs control such that the bypass piping is opened or closed, the first mode of the system in Fig. 5 does not utilize bypass line 731 when compressors 712 and 714 are working in series [¶ 0084].
However, Werlen teaches a refrigeration system [Figs. 1, 3, 4] comprising a compressor [8], a bypass conduit [13] and a bypass regulating valve [15], wherein the bypass valve is connected to a controller [21] to control the flow of refrigerant flowing into the bypass conduit [¶ 0077]. Werlen teaches that control of the bypass valve allows the system to control the evaporation pressure, thus giving more control to the user and improving the system [¶ 0082].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Perevozchikov to have the control unit further perform control such that the bypass piping is opened or closed, in view of the teachings of Werlen, to allow the system to control the evaporation pressure, thus giving more control to the user and improving the system [¶ 0082].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perevozchikov & Werlen as applied to claims 3 & 4 above, and further in view of Masuda (JP 2017161176 A).



















Regarding Claim 5, Perevozchikov, as modified, teaches the heating medium compression apparatus according to claim 3 above and Werlen teaches wherein the return piping [13] has a valve [15] for adjusting the flow rate, and the control unit [21] controls opening degrees of the valve.
Perevozchikov does not teach wherein the suction side piping and the discharge side piping have valves for adjusting the flow rate.
However, Masuda teaches an air conditioning apparatus [300; Fig. 1] comprising a compressor [104] and a compressor suction pipe [121] with a suction on-off valve [122] [¶ 0024]. Masuda additionally teaches a compressor [101], discharge piping [117] with a discharge opening / closing valve [118] [¶ 0018, 0021]. Masuda teaches that these valves are used to control the flow of refrigerant for various operation modes, such as a cooling operation in low load, loading during cooling operation, high cooling load, heating low load, heating high load, etc. [¶ 0029, 0033, 0037, 0043, 0047]. Therefore, it is inherent that the valves in Masuda provide functionality by enabling different operation modes to give the user to better control the system.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Perevozchikov to have wherein the suction side piping and the discharge side piping have valves for adjusting the flow rate, in view of the teachings of Masuda, to provide functionality to the system to allow the user to better control the system and set specific operational modes [¶ 0029, 0033, 0037, 0043, 0047].

Regarding Claim 6, Perevozchikov, as modified, teaches the heating medium compression apparatus according to claim 4 above and Perevozchikov teaches  the bypass piping [701, 731, 702 ; ¶ 0082; Fig. 5] and Werlen teaches a valve [15] for adjusting the flow rate, and the control unit [21] controls opening degrees of the valves [¶ 0077; Figs. 1, 3, 4].
Perevozchikov does not teach wherein each of the suction side piping and the discharge side piping have a valve for adjusting the flow rate.
However, Masuda teaches an air conditioning apparatus [300; Fig. 1] comprising a compressor [104] and a compressor suction pipe [121] with a suction on-off valve [122] [¶ 0024]. Masuda additionally teaches a compressor [101], discharge piping [117] with a discharge opening / closing valve [118] [¶ 0018, 0021]. Masuda teaches that these valves are used to control the flow of refrigerant for various operation modes, such as a cooling operation in low load, loading during cooling operation, high cooling load, heating low load, heating high load, etc. [¶ 0029, 0033, 0037, 0043, 0047]. Therefore, it is inherent that the valves in Masuda provide functionality by enabling different operation modes to give the user to better control the system.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Perevozchikov to have wherein the suction side piping and the discharge side piping have valves for adjusting the flow rate, in view of the teachings of Masuda, to provide functionality to the system to allow the user to better control the system and set specific operational modes [¶ 0029, 0033, 0037, 0043, 0047].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perevozchikov as applied to claim 1 above, and further in view of Bracey (US 20210199388 A1).

Regarding Claim 7, Perevozchikov teaches the heating medium compression apparatus according to claim 1 above but Perevozchikov does not teach wherein the first compressor and the second compressor are turbo compressors.
However, Bracey teaches a system wherein a turbo compressor (not shown) precedes a rotary regenerator [¶ 0116]. Bracey teaches that a turbo compressor is beneficial in a system to better increase a low pressure inlet to a higher pressure, therefore reducing the carry-over loss [¶ 0116].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Perevozchikov to have wherein the first compressor and the second compressor are turbo compressors, in view of the teachings of Bracey, to better increase a low pressure inlet to a higher pressure, therefore reducing the carry-over loss and improving the system [¶ 0116].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763